DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsumoto Akira (US JP 2004306859A). Regarding claim 1,  Mitsumoto discloses (figures 1-2 and paragraphs 1 and 17) a vehicle thermal management control strategy comprising responsive to detection of an air-conditioning system off request, outputting a command, by a controller (ECU), for a blower (102) to direct airflow across a heat source (engine chamber or cowl) en route to a vehicle cabin to maintain a temperature of the vehicle cabin at or above a detected ambient temperature outside the vehicle cabin.  Regarding claim 3, Mitsumoto discloses (paragraphs 28, 29 and 32) that the controller (ECU) is further programed to update a temperature of the airflow based on changed and detected vehicle cabin temperature. (the temperature of the blown air can be efficiently lowered as the ECU controls the damper 101 to adjust the ratio of the inside air and outside air to lower the airflow temperature into the cabin as the vehicle interior is hot).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto Akira in view of Hashigaya et al. (US 2013/0014931A1).  MItsumoto substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the controller is programed to control a flow of refrigerant to an evaporator without a use of a shut-off valve.  Hashigaya discloses (figure 1 and paragraphs 26 and 29-30) an air conditioning system that has a controller (18) programed to control both air-mixing damper and a flow of refrigerant to an evaporator (13) through a compressor  without use of a shut-off valve for a purpose of maintaining the vehicle compartment in comfortable environment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hashigaya’s teaching in Akira’s device for a purpose of maintaining the vehicle compartment in comfortable environment.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either taken singularly or in combination fails to disclose that responsive to the detection of the air-conditioning system off request, outputting a command, by the controller, to a chiller to maintain a coolant flow and to output a command to an evaporator to maintain refrigerant flow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Porras et al. (US 2018/0345815A1) discloses a system and method to utilize waste heat from power electronic to heat battery.
Jalilevand et al. (US 2018/0097266A1) discloses an electric vehicle battery cooling.
Porras et al. (US 2018/0006347A1) discloses a battery coolant circuit control.
Lambert et al. (US 2017/0309976A) discloses a battery thermal management. 
Blatchley et al. (US 2017/0088006A1) discloses a hybrid vehicle with combined cabin and battery cooling.
Dunn et al. (US 2016/0339760A1) discloses a cabin and battery cooling control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763